UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6100



STONNIE CHAVIS,

                                              Plaintiff - Appellant,

          versus


LEWIS R. VASS, Captain; UNKNOWN OR UNIDENTI-
FIED EMPLOYEES; DEPARTMENT OF VIRGINIA STATE
POLICE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-1807-AM)


Submitted:   March 23, 2000                 Decided:   March 31, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stonnie Chavis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stonnie Chavis appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Chavis v. Vass, No. CA-99-1807-AM (E.D.

Va. Dec. 22, 1999).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
December 20, 1999, the district court’s records show that it was
entered on the docket sheet on December 22, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2